                                UNITED STATES DISTRICT COURT                           JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0562 FMO (KSx)                                Date     May 24, 2019
 Title             Jason Lee, et al. v. Scuba Mania, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Remanding Action

       On January 23, 2019, defendants Scuba Mania, Inc. d/b/a/ Beach Cities Scuba, James
Grundy, John Moss, Riviera Charter LLC, and M. V. Riviera (“M.V. Riviera” or “M/V Riviera”)
(collectively, “defendants”), removed this action based on plaintiffs’ filing of a Second Amended
Complaint, which for the first time named the M/V Riviera as an “in rem” defendant. (See Dkt. 1,
Notice of Removal (“NOR”) at ¶ 2; Dkt. 1-1, SAC at ¶ 14). On April 30, 2019, defendant filed a
Notice of Partial Settlement, indicating the plaintiffs reached a settlement with certain defendants,
including M/V Riviera, which was conditioned on a finding of good faith settlement pursuant to
California Code of Civil Procedure § 877.6. (See Dkt. 35). On May 16, 2019, all the parties to this
action, including the non-settling party, filed a Stipulation Re Good Faith Settlement (Dkt. 36),
which the court approved on May 22, 2019. Given that the M/V Riviera is no longer a party to this
action, and pursuant to 28 U.S.C. § 1367(c)(3), IT IS ORDERED THAT:

      1. The action shall be remanded to the Superior Court of the State of California for the
County of Los Angeles, 825 Maple Avenue, Torrance, CA 90503.

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. All pending motions are denied as moot.




                                                         Initials of Preparer   vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
